Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

 The reason for allowance are  the steps of identifying at the platform, the digital wallet ID and the wallet service provider ID that is associated with the inactive token in the token table; and providing from the platform the identified digital wallet ID to a digital wallet service provider server having the identified wallet service provider ID, the identified digital wallet ID associated with the consumer to be selected  for targeted messages. The claims accomplish this by  sending, by the digital wallet service provider, to the platform, a payment card number of the payment card,  a digital wallet ID associated with the digital wallet, and, associated with the digital wallet service provider; receiving, at the platform, the payment card number, the digital wallet ID, and the wallet service provider ID, generating, by the platform, a token associated with the payment card number; storing in a  token table, located in the database, an association of the wallet service provider ID, the digital wallet ID, and the token; storing transaction data in a transaction table, located in the database, associations between the token and dates and values of transactions included in the transaction data; 
The claims then  identifies, at the platform, the transactions associated with the token to determine if the token is active based on at least one of a set of predetermined conditions including one or more of: occurrences of the transactions associated with the token, frequency of the transactions associated with the token and values of the transactions associated with the token, wherein if the token is determined to not be active, the token is identified as inactive; Applicant(s): Pravin Parekh Serial No.: 15/292,733 Filing Date: October 13, 2016 Docket No.: P02448-US-UTIL (1788-146) Page 3 of 6 if the token is determined to be inactive, identifying at the platform, the digital wallet ID and the wallet service provider ID that are associated with the inactive token in the token table; providing from the platform to the digital wallet service provider associated with the wallet alerting a consumer associated with the identified digital wallet ID of insufficient activity related to the identified digital wallet ID.


The closest prior art is that US Patent Publication US 20150026049 A1 which teaches the following: 
 In some embodiments of the VAW, the creation of a virtual wallet account or the enrollment of a payment account in a virtual wallet account may be supplemented by allowing the user to create a pre-paid payment account. In doing so, the user may fund the pre-paid account immediately or open the pre-paid account with no funding. In one embodiment, the consumer desires to add an existing payment account to their virtual wallet while logged into an issuer's web site. The consumer may therefore select an established account for enrollment in the virtual wallet. Additionally, the consumer may then also be prompted to create a pre-paid account in their virtual wallet. In some embodiments, after choosing to create a pre-paid account, the consumer may then choose an account with a financial institution from which to fund their pre-paid account. Advantageously, in this example, the consumer may also desire for the information about the pre-paid funding source account to be shared with the virtual wallet provider to enable the wallet provider to simultaneously create and fund a pre-paid account. In other embodiments, the VAW may allow a wallet service provider to retain information (e.g., account number, routing number, billing address, and/or the like) to enable future funding of the pre-paid account to occur without additional sharing of data from financial institution to wallet service provider. In still other embodiments, the consumer may create a funding threshold rule that would indicate to the wallet service provider to re-fill or top-up the pre-paid account from a designated funding source on the occurrence of a certain event, such as low funds. In doing so, the VAW enables a consumer to create a pre-paid account seamlessly while enrolling other payment accounts in the virtual wallet.

WO2014022383 teaches the following: The method involves associating multiple user computing devices (110) with a digital wallet account (121) of a user. The associated user computing devices in a list of associated user computing devices are presented. A request is received to deactivate a particular user computing device from the list of associated user computing devices. The particular user computing device is deactivated to prevent the user computing device from conducting transactions with a merchant utilizing the digital wallet account. A deactivated status of the particular user computing device is presented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /RICHARD C WEISBERGER/ Primary Examiner, Art Unit 3698